              Case 2:20-cv-00058-RSL Document 37 Filed 02/02/21 Page 1 of 3




                                                         THE HONORABLE ROBERT S. LASNIK
1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9

10   JARED ZAMZOW, individually,                           NO. 2:20-CV-00058-RSL

11                   Plaintiff,
                                                           STIPULATED MOTION TO STAY
12           v.                                            PROCEEDINGS PENDING FINAL
                                                           SETTLEMENT
13   WELLS FARGO COMPANY,
                                                           [Clerk’s Action Required]
14                   Defendant.

15

16                                           STIPULATION

17           Pursuant to LCR 11(b), the parties in this matter hereby notify the Court that the parties

18   have fully settled this matter with the assistance of the Honorable William F. Downes for the

19   United States District Court for the District of Wyoming (Ret.) of JAMS mediation services.

20   The parties prepared a settlement agreement and a Stipulation and Order of Dismissal that will

21   be presented once Plaintiff receives the full settlement amount. Accordingly, the Parties agree

22   that there is no need to proceed with the dates and deadlines provided in the Court’s Minute

23   Order Setting Trial Date & Related Dates (ECF No. 21) and its Order Granting in Part

24   Defendant’s Motion to Amend Case Schedule (ECF No. 32), and request a stay of those dates

25   and deadlines until this matter is dismissed with prejudice.

26
                                                                            FISHER & PHILLIPS LLP
      STIPULATED MOTION TO STAY PROCEEDINGS PENDING                   1201 THIRD AVENUE, SUITE 2750
      FINAL SETTLEMENT (20-00058-RSL) - Page 1                                SEATTLE, WA 98101
                                                                    Phone: (206) 682-2308 Fax: (206) 682-7908

     FP 39715109.1
              Case 2:20-cv-00058-RSL Document 37 Filed 02/02/21 Page 2 of 3




1     DATED: January 29, 2021              DATED: January 29, 2021

2
     By: _/s/Ryan R. Jones                 By: s/Jared Zamzow (see Stip, Motion, Dkt. No. 36)
3    Ryan R. Jones, WSBA #52566            Jared Zamzow, pro se
     Suzanne K. Michael, WSBA #14072       5110 Charriton Drive
4    Fisher & Phillips LLP                 Houston, TX 77039
     1201 Third Ave., Suite 2750           Phone: (206)817-7916
5    Seattle, WA 98101                     E-mail: JT112RBZ@gmail.com
     Phone: 206-682-2308
6
     Email: rrjones@fisherphillips.com
7            smichael@fisherphillips.com
     Attorneys for Defendants
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                     FISHER & PHILLIPS LLP
      STIPULATED MOTION TO STAY PROCEEDINGS PENDING            1201 THIRD AVENUE, SUITE 2750
      FINAL SETTLEMENT (20-00058-RSL) - Page 2                         SEATTLE, WA 98101
                                                             Phone: (206) 682-2308 Fax: (206) 682-7908

     FP 39715109.1
              Case 2:20-cv-00058-RSL Document 37 Filed 02/02/21 Page 3 of 3




1                                                ORDER

2            The matter before the Court is the parties’ Stipulated Motion To Stay Proceedings

3    Pending Final Settlement. Having considered the pleadings and all records before the court,

4    including the parties’ Stipulated Motion,

5            IT IS ORDERED:

6            The Parties Stipulated Motion To Stay Proceedings Pending Final Settlement is hereby

7    granted pending entry of the Parties’ Stipulation and Order of Dismissal.

8            Dated this 2nd day of February, 2021.
9

10                                                        A
                                                         Robert S. Lasnik
11
                                                         United States District Judge
12

13   Presented by:                           Approved:

14   By: _/s/Ryan R. Jones                    By: s/Jared Zamzow (see Stip, Motion, Dkt. No. 36)
     Ryan R. Jones, WSBA #52566              Jared Zamzow, pro se
15
     Suzanne K. Michael, WSBA #14072         5110 Charriton Drive
16   Fisher & Phillips LLP                   Houston, TX 77039
     1201 Third Ave., Suite 2750             Phone: (206)817-7916
17   Seattle, WA 98101                       E-mail: JT112RBZ@gmail.com
     Phone: 206-682-2308
18   Facsimile: 206-682-7908
     Email: rrjones@fisherphillips.com
19
             smichael@fisherphillips.com
20    Attorneys for Defendants

21

22

23

24

25

26
                                                                          FISHER & PHILLIPS LLP
      STIPULATED MOTION TO STAY PROCEEDINGS PENDING                 1201 THIRD AVENUE, SUITE 2750
      FINAL SETTLEMENT (20-00058-RSL) - Page 3                              SEATTLE, WA 98101
                                                                  Phone: (206) 682-2308 Fax: (206) 682-7908

     FP 39715109.1
